DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it includes implicit phraseology (“according to one implementation”) and is generally repeats language.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 8 is objected to because of the following informalities:
Line 9, “other remaining” should be --the other remaining--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the first partial fibers" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the second partial fibers" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites “a ratio of the third partial fibers being maximum in the third fibers,” however it is unclear as to what this refers (e.g. relative to another set of fibers in the third fibers, all fibers are the partial fibers, etc.).
Similarly for the ratio of fourth partial fibers.

Claim 11 recites “prevent the fuselage from contacting the ground with securing the absorption amount,” however the grammatical nature of the language renders unclear as to what this refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fews et al. (US 2011/0210201).

Regarding independent claim 1:
Fews discloses a landing gear for a rotorcraft comprising:
skid tubes (512, 605; [0024]); and
a composite ([0024]) cross tube (601 or 603) for coupling the skid tubes to each other and the fuselage (Fig 5).

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Fews discloses a whole of the cross tube as composite ([0024]).

Regarding claim 3:
The discussion above regarding claim 1 is relied upon.
Fews discloses a center portion made of composite and ends made of metal ([0022], in this alternative embodiment, the composite tube has a central portion of composite, and the insert has ends of metal; the claims do not prohibit each section or the overall structure from being made of multiple materials, as “portion” is not a structurally defined section of the tube and may be any arbitrarily chosen section of the cross tube).

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Fews discloses a non-curved composite portion (upper portion, as seen in Fig 6) and a curved metal portion (curved portion in Fig 6, with similar reasoning regarding he metal as noted above).

Regarding claims 5 and 6:
The discussion above regarding claim 1 is relied upon.
Fews discloses the rigidity being non-linear (e.g. [0014]), which exhibits a downward curve in a displacement-rigidity coordinate system (this would be inherent to the construction and the non-linear, downward convex curve relationship between force and strain, as these variables are related to displacement and rigidity [strain being a rigidity reaction to the force based on displacement distance]).


The discussion above regarding claim 1 is relied upon.
As best understood, Fews discloses fiber layers, which thus have (arbitrarily delineated) sets of fibers in each portion, with the ratio of fibers being at a maximum (since they are all of the fibers of the set).

Regarding independent claims 9 and 16-20:
The discussion above regarding claims 1-6 is relied upon.
Fews discloses a rotorcraft (Fig 5) comprising the landing gear.

Regarding independent claim 10:
The discussion above regarding claim 1 is relied upon.
Fews discloses using the landing gear to prevent the fuselage contacting the ground while securing an absorption amount of energy when the rotorcraft lands (land gear are inherently provided to prevent contact between the fuselage and the ground, and the deformation is caused by the absorption of energy).

Regarding claim 11:
The discussion above regarding claim 10 is relied upon.
Fews discloses the orientations of fibers adjusted in order to prevent the fuselage from contacting the ground (the claims do not indicate when this “adjustment occurs”, thus it may occur during the design process to provide “no or few” fibers parallel to the longitudinal axis of 

Regarding claims 12-15:
The discussion above regarding claims 2-4 is relied upon.
Few discloses the features as noted above with respect to claims 4 and 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fews (‘201).

Fews discloses a composite cross tube having fibers in each section ([0024]), but does not disclose a ratio of first partial fibers to first fibers greater than a ratio of second partial fibers to second fibers.
One of ordinary skill recognizes that certain loading requirements may require more reinforcement (e.g. more fibers) in some portions of the structure relative to other portions. The expectation of the landing gear is to primarily react forces in the vertical direction rather than the lateral direction (i.e. guard against impact with the ground). One of ordinary skill would thus expect to provide greater reinforcement (more fibers) for the top and/or bottom sides than the 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Fews to use more fiber reinforcements in the top/bottom sides than in the front/rear sides to provide greater protection against vertical loads during landing or impact, thus preventing failure of the landing gear and damage to the rotorcraft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619